         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     ALYSSA S. PETERSON,
          Plaintiff,                                         No. 3:20-cv-781 (SRU)

           v.

     WELLS FARGO BANK, N.A.,
         Defendant.

                             RULING ON MOTION TO DISMISS
                                               .
        For nearly a decade, Alyssa Peterson was engaged in bankruptcy court proceedings, in

which Wells Fargo Bank, N.A. (“Wells Fargo”) was a creditor. Shortly after her bankruptcy

case concluded in April 2020, Peterson, proceeding pro se, filed the instant suit against Wells

Fargo, raising a number of claims arising out of Wells Fargo’s alleged failure to adhere to a

settlement agreement regarding her pre-bankruptcy mortgage debt owed to Wells Fargo.

        Now before me is Wells Fargo’s motion to dismiss Peterson’s complaint in its entirety for

lack of subject matter jurisdiction under Rule 12(b)(1) and for failure to state a colorable claim

under Rule 12(b)(6). See Doc. No. 17. For the reasons that follow, the motion is granted.



I.      Standard Of Review

     A. Federal Rule of Civil Procedure 12(b)(1)

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). A party that moves to dismiss for lack of

subject matter jurisdiction “may refer to evidence outside the pleadings.” Id. To survive a
         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 2 of 18




motion brought under Rule 12(b)(1), a plaintiff “has the burden of proving by a preponderance of

the evidence that [subject matter jurisdiction] exists.” Id.


   B. Federal Rule of Civil Procedure 12(b)(6)

       A motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

Procedure Rule 12(b)(6) is designed “merely to assess the legal feasibility of a complaint, not to

assay the weight of evidence which might be offered in support thereof.” Ryder Energy

Distribution Corp. v. Merrill Lynch Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)

(quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).

       When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must accept the

material facts alleged in the complaint as true, draw all reasonable inferences in favor of the

plaintiffs, and decide whether it is plausible that plaintiffs have a valid claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007);

Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

       Under Twombly, “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” 550 U.S. at 555, 570; see also

Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.”). The plausibility standard set forth in Twombly and

Iqbal obligates the plaintiff to “provide the grounds of his entitlement to relief” through more

than “labels and conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555 (internal quotation marks omitted). Plausibility at the pleading stage

is nonetheless distinct from probability, and “a well-pleaded complaint may proceed even if it




                                                  2
           Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 3 of 18




strikes a savvy judge that actual proof of [the claims] is improbable, and . . . recovery is very

remote and unlikely.” Id. at 556 (internal quotation marks omitted).


II.      Background

      A. Allegations1

         Peterson is a resident of Connecticut who, jointly with family members, owns a parcel of

real property located at 213 Atlantic Avenue, Kure Beach, North Carolina (“Kure Beach

Property”). Compl., Doc. No. 1, at ¶ 10. Peterson obtained a loan in the original amount of

$100,000 from Ohio Savings Bank; she signed the note as the sole borrower, secured by a deed

of trust against the Kure Beach Property. See id. at ¶ 11. Ohio Savings Bank thereafter assigned

the deed of trust to Wells Fargo . See id.; see also Doc. No. 1-1, at 8.

         Presumably because the note was in default, a collection file bearing case number 09-

10856 was initiated on the Kure Beach Property, which then evolved into a foreclosure action

bearing case number 09 SP 681 in North Carolina Superior Court of New Hanover County. See

Doc. No. 1, at ¶¶ 30, 65. On October 5, 2010, Peterson filed a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Connecticut, which stayed the foreclosure proceeding in North Carolina. See In re Peterson,

Case No. 10-23429 (Bankr. D. Conn. Oct. 15, 2019). Wells Fargo thereafter filed a proof of

claim (“Claim # 4”) to recover the indebtedness of the mortgage of the Kure Beach Property.

See Compl., Doc. No. 1, at ¶¶ 12, 13. Peterson, through counsel, objected to the claim on April

11, 2011. See Doc. No. 1, at ¶ 13; Case No. 10-23429, Doc. No. 85.


          1
            The following facts are drawn primarily from the complaint and from filings in the Bankruptcy Court
proceeding, of which I may take judicial notice for purposes of the motion to dismiss. See Global Network
Commc=ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (quoting Int=l Star Class Yacht Racing Ass=n
v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998)) (A>A court may take judicial notice of a document
filed in another court not for the truth of the matters asserted in the other litigation, but rather to establish the fact of
such litigation and related filings.=@). Unless otherwise indicated, all citations refer to the docket in the instant case.

                                                              3
         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 4 of 18




       On February 19, 2013, the Bankruptcy Court issued an order scheduling an evidentiary

hearing in March 12, 2013 to determine the amount of Wells Fargo’s claim. See Case No. 10-

23429, Doc. No. 223. In that same order, the Bankruptcy Court determined that, in light of a

ruling issued by the North Carolina Superior Court authorizing Wells Fargo to proceed with a

foreclosure sale, the doctrine of collateral estoppel precluded the parties from relitigating several

issues decided by the Superior Court: that Wells Fargo was the holder of a valid debt of the

debtor, that the debt was in default, that the mortgage included a power-of-sale provision, and

that the debtor had received notice of the foreclosure. See Doc. No. 1, at ¶ 14; Case No. 10-

23429, Doc. No. 223, at 9–10. Because the Superior Court, however, did not and could not have

decided the amount of the debt in question, the Bankruptcy Court held that neither collateral

estoppel nor res judicata precluded it from determining that issue. See Compl., Doc. No. 1, at ¶

15; Case No. 10-23429, Doc. No. 223, at 9–10.

       Prior to the hearing, on March 7, 2013, Peterson filed her Fifth Amended Chapter 13

Plan, which provided for: (1) payment of the pre-petition arrearage on the Kure Breach Property

through the plan and (2) payment of the post-petition mortgage payments by Peterson outside of

the plan. See Case No. 10-23429, Doc. No. 245. The Bankruptcy Court confirmed the plan on

March 8, 2013. See Case No. 10-23429, Doc. No. 247.

       Following the hearing, the parties notified the Bankruptcy Court that they were in the

process of finalizing a settlement agreement. See Compl., Doc. No. 1, at ¶ 17; Case No. 10-

23429, Doc. No. 279, at 1. On September 10, 2013, Wells Fargo filed a second amended proof

of claim, which set forth a pre-petition arrearage amount of $29,046.54. See Doc. No. 1-1, at 3.

That claim provided that the amount of arrearage as of the petition date was “per settlement.”




                                                  4
         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 5 of 18




See id. Peterson thereafter withdrew her objection to Wells Fargo’s claim. See Doc. No. 1, at ¶

18; Case No. 10-23429, Doc. No. 295.

       The pre-petition arrearage amount was cured by disbursement by the Chapter 13 Standing

Trustee. See Doc. No. 1, at ¶¶ 19, 22. The Trustee had, in fact, made an overpayment of $9,880

to Wells Fargo, which, according to Peterson, Wells Fargo “should have paid [] forward because

[defense] counsel had required [Peterson] to continue making post-petition loan payments as

well as North Carolina property taxes while adjudication of Claim #4 was ongoing.” See id. at

¶¶ 22, 23. The overpayment was later returned to the Trustee. See id. at ¶ 23.

       On August 15, 2017, Wells Fargo filed a motion to lift the bankruptcy stay on the Kure

Breach Property pursuant to 11 U.S.C. § 362, contending that Peterson had failed to make post-

petition payments and seeking relief from the automatic stay—as well as the co-debtor stay that

arose pursuant to 11 U.S.C. § 1301—in order to enforce its remedies to foreclose on the

property. See Doc. No. 1, at ¶ 28; Case No. 10-23429, Doc. No. 538.

       Peterson opposed the motion and the Bankruptcy Court held a hearing on October 4,

2017, during which defense counsel did not inform the court that Wells Fargo “was seeking to

lift [the] stay to relitigate the pre-petition collection case.” See Compl,. Doc. No. 1, at ¶ 27; Case

No. 10-23429, Doc. Nos. 553, 554. The motion was taken under advisement.

       On November 3, 2017, before the Bankruptcy Court had issued a decision, Wells Fargo

filed a notice of termination of the automatic stay by operation of law pursuant to 11 U.S.C. §

362(e)(2). See Case No. 10-23429, Doc. No. 557. Several months later, on March 26, 2018,

Wells Fargo requested entry of an order terminating the co-debtor stay, to which no co-debtor

objected. Case No. 10-23429, Doc. Nos. 597, 600. On April 6, 2018, the Bankruptcy Court




                                                  5
         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 6 of 18




granted the motion, thereby terminating the co-debtor stay. See Case No. 10-23429, Doc. No.

600.

       In May 2018, Peterson received a call from her brother asking about the status of the

mortgage, noting that he had received a phone solicitation from an individual who was interested

in buying the Kure Beach Property “pre-foreclosure.” Compl., Doc. No. 1, at ¶ 29. He later told

Peterson that he learned that the solicitation was related to the old collection file. See id. at ¶ 30.

       Thereafter, on May 18, 2018, Peterson filed a motion to stay pending appeal in

Bankruptcy Court. See id. at ¶ 33; Case No. 10-23429, Doc. No. 620. In that motion, Peterson

noted that Wells Fargo was proceeding to foreclose the Kure Breach Property and had scheduled

an auction for June 8, 2018. See Case No. 10-23429, Doc. No. 620, at 1. She asserted that,

because the pre-petition arrearage of the Kure Beach Property was settled and paid off, Wells

Fargo was “judicially estopped” from pursuing the foreclosure of the Kure Beach Property. See

id. at 2. Peterson appears to have further argued that, upon settlement and payment of the pre-

petition arrearage, Wells Fargo should have withdrawn the North Carolina foreclosure action

regarding the Kure Beach Property and that it was improper for Wells Fargo to pursue

foreclosure in that action based on the recent default in post-petition payments without starting a

new foreclosure action. See id. at 1–4.

       On May 23, 2013, Peterson received an amended notice of foreclosure, which cited to the

initial collection file number (09-10856) and the initial foreclosure case number (09 SP 681).

See Compl., Doc. No. 1, at ¶ 34; see also Doc. No. 1-1, at 21 (Ex. D). According to the notice,

the sale of the Kure Beach Property was to be held on June 8, 2018. See Compl., Doc. No. 1, at

¶ 34; see also Doc. No. 1-1 at 21 (Ex. D).




                                                   6
            Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 7 of 18




        Immediately thereafter, Peterson filed another motion for an immediate order regarding

the “settled pre-petition debt and court case,” again asserting the state court foreclosure action

concerning the Kure Beach Property was falsely “being resurrected for a public auction,” and

requesting an order barring the “re-litigation of the pre-petition [c]ase” and settled debt. See

Doc. No. 1, at ¶ 35; Case No. 10-23429, Doc. No. 621, at 2–4. Peterson forwarded the motion to

defense counsel and inquired why Wells Fargo was not honoring their prior settlement; she did

not receive a response. See Compl., Doc. No. 1, at ¶ 36.

        On May 25, 2018, the Bankruptcy Court denied Peterson’s first motion for a stay pending

appeal. See Case No. 10-23429, Doc. No. 622. In the order, the Bankruptcy Court declined to

decide whether it was proper for Wells Fargo to proceed in an action that was initiated pre-

petition, explaining that the issue was not properly before the court on the motion to stay and that

“[s]uch an argument is better suited for resolution before the North Carolina state court.” Id. at

6. The Bankruptcy Court added:

                The Co-Debtor stay was terminated and Wells Fargo may exercise
                whatever remedies it is entitled to under state law. The propriety of those
                remedies, or the procedural requirements for those remedies, is for the
                state court to determine. Any objection to Wells Fargo’s choice of
                remedies should be addressed before the state court in North Carolina.

Id. at 7.

        Also on May 25, 2018, and for substantially similar reasons, the Bankruptcy Court denied

Peterson’s second motion for an immediate order. See Case No. 10-23429, Doc. No. 623.

There, the Bankruptcy Court held that injunctive relief was not warranted, explaining again that

“because there is presently no bankruptcy stay in effect regarding the Property, Ms. Peterson is

seeking assistance from the wrong court. If, as she asserts, the foreclosure auction or sale

process is premised on a prepetition mortgage default that she has already cured through her

Chapter 13 plan, then she needs to address the North Carolina state court on that issue.” Id. at 2.

                                                  7
         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 8 of 18




The court added: “[t]his court does not have the power or authority to enter an injunction

regarding the North Carolina state court foreclosure or sale process,” and once again directed

Peterson to the North Carolina state court for relief. Id. at 3. The court further noted that the

Chapter 13 plan contemplated that Peterson would make periodic post-petition mortgage

payments directly to Wells Fargo, and that Peterson conceded during an October 4, 2017 hearing

that the most recent post-petition mortgage payment to Wells Fargo had occurred in 2014. Id. at

2.

        On June 4, 2018, Wells Fargo advised Peterson that an injunction was not necessary and

that Wells Fargo had authorized postponement of the sale at the courthouse for 60 days pending

an analysis of Peterson’s claims. Compl., Doc. No. 1, at ¶ 44. Wells Fargo later reported that it

wanted the mortgage to be repaid in full immediately or else the sale would go forward under the

initial case number. Wells Fargo’s ultimate demand for settlement and repayment of the

mortgage, along with fees and interest, was “forced” and executed before the scheduled sale. Id.

at ¶ 50. Apparently, the foreclosure sale was cancelled in light of the settlement agreement

reached between the parties. See id.

        On August 3, 2018, noting that the maximum five-year period to make Chapter 13 plan

payments had elapsed and that Peterson had indicated that she does not intend to make the final

payments, the Bankruptcy Court closed the case without discharge. See Case No. 10-23429,

Doc. No. 658.


     B. Procedural History

        Peterson initiated the instant case on June 6, 2020 against Wells Fargo. Her complaint

sets forth seven counts: (1) declaratory judgment arising out of violations of the Full Faith and

Credit Act, 28 U.S.C. § 1738, et seq.; (2) declaratory judgment arising out of violations of


                                                  8
           Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 9 of 18




“federal protection of a settled pre-petition collection action” under 11 U.S.C. § 362(a)(6); (3)

violations of the Connecticut Unfair Trade Practices Act; (4) breach of contract; (5) breach of the

implied covenant of good faith and fair dealing; (6) negligent misrepresentation; and (7)

wrongful foreclosure. See Compl., Doc. No. 1, at 8–18. Peterson also appears to assert a claim

under the Fair Debt Collections Practices Act, 15 U.S.C. § 1692, et seq. See id. at ¶ 6. She

principally seeks declaratory judgment, monetary and punitive damages, and costs. See id. at 19.

          On August 12, 2020, Wells Fargo filed the instant motion to dismiss the complaint in its

entirety on Rule 12(b)(1) and Rule 12(b)(6) grounds. See Doc. Nos. 17, 18. Peterson opposed

the motion on August 28, 2020, and Wells Fargo replied on September 11, 2020. See Doc. Nos.

20, 21.


III.      Discussion

       A. Count One

          Peterson first seeks a declaratory judgment that Wells Fargo violated the Full Faith and

Credit Act, 28 U.S.C. § 1738, et seq., by “re-activat[ing] the old extinguished and settled pre-

petition collection file and corresponding court case” regarding the Kure Beach Property. See

Compl., Doc. No. 1, at ¶ 57. She contends that the settlement agreement executed between the

parties in her bankruptcy case should have “extinguished all related pre-petition collection

actions.” See id. at ¶ 56.

          The claim is without merit. As the Supreme Court has observed, “the Full Faith and

Credit Clause, in either its constitutional or statutory incarnations, does not give rise to an

implied federal cause of action.” Thompson v. Thompson, 484 U.S. 174, 182 (1988). Instead,

the Clause “only prescribes a rule by which courts, Federal and state, are to be guided when a

question arises in the progress of a pending suit as to the faith and credit to be given by the court


                                                   9
             Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 10 of 18




to the public acts, records, and judicial proceedings of a State other than that in which the court is

sitting.” Id. (cleaned up). Accordingly, there is no private right of action for violations of the

Full Faith and Credit Act, and Peterson’s claim cannot proceed. See Bryant v. Cherna, 2013 WL

49806, at *3 (W.D. Pa. Jan. 3, 2013), aff'd, 520 F. App'x 55 (3d Cir. 2013) (“[T]here is no

private right of action for violation of the Full Faith and Credit Act.”).

         Peterson’s invocation of the Declaratory Judgment Act (“DJA”) does not compel a

conclusion to the contrary. “The DJA is ‘procedural only’ and ‘does not create an independent

cause of action.’” Chevron Corp v. Naranjo, 667 F.3d 232, 244 (2d Cir. 2012) (cleaned up).

Because a declaratory judgment “relies on a valid legal predicate,” and because the Full Faith

and Credit Act does not provide such a legal predicate, the “DJA cannot expand the [Act’s]

authority by doing so.” Id. at 244–45.

         For the foregoing reasons, and because granting leave to amend would be futile, Count

One is dismissed with prejudice.2


    B. Count Two

         Count Two, which is similarly predicated on Wells Fargo’s alleged failure to “adhere to

the doctrines of res judicata and collateral estoppel that resulted from settlement,” and also seeks

declaratory judgment, is dismissed for the same reasons as Count One.

         To the extent Count Two additionally rests on alleged violations of 11 U.S.C. §

362(a)(6), I do not have subject matter jurisdiction to resolve the claim because such a claim

must be raised in Bankruptcy Court in the first instance. Section 362(a)(6) of the United States

Bankruptcy Code provides for an automatic stay “of . . . any act to collect, assess, or recover a




         Because I dismiss the claim on those grounds, I need not, and do not, address Wells Fargo’s remaining
         2

arguments that the claim is also barred by the doctrines of quasi-estoppel, res judicata, and collateral estoppel.

                                                         10
             Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 11 of 18




claim against the debtor that arose before the commencement of the case under this title[.]” 11

U.S.C. § 362(a)(6). As the Second Circuit has held, “[a]ny relief for violation of a stay must be

sought in the Bankruptcy Court,” rather than the district court, “which only has appellate

jurisdiction over bankruptcy cases.” E. Equip. & Servs. Corp. v. Factory Point Nat. Bank,

Bennington, 236 F.3d 117, 120–21 (2d Cir. 2001). Because this is a lawsuit for damages and not

a bankruptcy appeal, I do not have jurisdiction over the claim.

         For the foregoing reasons, and because it would be futile to grant Peterson leave to

amend, Count Two is dismissed with prejudice.3


    C. Fair Debt Collection Practices Act

         Peterson’s claim under the Fair Debt Collection Practices Act (“FDPCA”), 15 U.S.C. §

1692, et seq., is likewise without merit. At the start, I note that there is an unsettled question

whether Peterson is permitted to bring her FDCPA claim in this court. The Second Circuit

distinguishes between claims arising during the pendency of a bankruptcy proceeding, which are

generally not cognizable under the FDCPA, and those arising once bankruptcy proceedings have

concluded, that is, when a plaintiff no longer has the “protection of the bankruptcy court.”

Compare Simmons v. Roundup Funding, LLC, 622 F.3d 93, 96 (2d Cir. 2010) (holding that an

inflated proof of claim filed in bankruptcy court cannot form the basis of an FDCPA action),

with Garfield v. Ocwen Loan Servicing, LLC, 811 F.3d 86, 88–93 (2d Cir. 2016) (holding that a

debtor’s FDCPA claim challenging a creditor’s attempt to collect the arrears on a mortgage loan,




         3
           I do not read Peterson’s complaint as challenging Wells Fargo’s failure to pay forward the Trustee’s
overpayment. Even when construing the complaint liberally, Peterson only appears to raise that fact to provide
context. Accordingly, I do not address Wells Fargo’s argument concerning its failure to apply the overpayment
toward Peterson’s note and mortgage debt. Moreover, because I dismiss the claim on other grounds, I do not
address Wells Fargo’s agreements that the claim is also barred by res judicata, collateral estoppel, or the litigation
privilege.

                                                          11
        Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 12 of 18




which had been discharged, as well as the maner in which the creditor attempted to collect post-

bankruptcy payments, which the debtor concedely owed, may proceed in district court).

       Neither Simmons nor Garfield is entirely on point here. Although Wells Fargo pursued

the forclosure with which Peterson now takes issue while the bankruptcy proceeding was

ongoing, the Bankruptcy Court ultimately concluded that it did not have authority to enter an

injunction regarding the foreclosure because Wells Fargo had secured relief from the bankruptcy

stay. Peterson, therefore, did not enjoy the protection of the Bankruptcy Court in that instance. I

need not resolve the question whether Peterson may bring a claim under the FDCPA in this

court, however, because Peterson’s FDCPA claim fails on the merits in any event.

       The FDCPA seeks to “eliminate abusive debt collection practices by debt collectors, to

insure that those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” 15 U.S.C. § 1692(e). Because the statute is remedial in nature, courts in

the Second Circuit construe its provisions liberally. See Walters v. Performant Recovery, Inc.,

124 F. Supp. 3d 75, 81 (D. Conn. 2015).

       The Second Circuit evaluates FDCPA claims under an objective standard, measured from

the perspective of the “least sophisticated consumer.” See Gabriele v. Am. Home Mortg.

Servicing, Inc., 503 F. App'x 89, 94 (2d Cir. 2012). Lack of sophistication, however, is not to be

conflated with unreasonableness; the FDCPA “does not aid plaintiffs whose claims are based on

‘bizarre or idiosyncratic interpretations of collection notices.’” Ellis v. Solomon & Solomon,

P.C., 591 F.3d 130, 135 (2d Cir. 2010) (cleaned up).

       Peterson does not specify in her complaint under which sections of the FDCPA she

brings suit. Because Peterson alleges that Wells Fargo’s conduct was “oppressive” as well as



                                                12
        Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 13 of 18




“unfair and/or deceptive,” and that Wells Fargo made “false, incomplete, and misleading

statements,” I construe her claims liberally as arising under sections 1692d, 1692e, and 1692f.


       1. Section 1692d

       Peterson has not stated a colorable claim under section 1692d. Section 1692d proscribes

conduct “the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” 15 U.S.C. § 1692d. It enumerates six non-exhaustive

examples of harassing conduct: (1) “[t]he use or threat of use of violence;” (2) “[t]he use of

obscene or profane language;” (3) “[t]he publication of a list of consumers who allegedly refuse

to pay debts;” (4) “[t]he advertisement for sale of any debt to coerce payment of the debt;” (5)

“[c]ausing a telephone to ring or engaging any person in telephone conversation repeatedly or

continuously;” and (6) “the placement of telephone calls without meaningful disclosure of the

caller’s identity.” See id. § 1692d (1)–(6). The section is intended “to protect debtors from

oppressive and outrageous conduct, but not from every negative consequence of debt collection.”

Monahan v. NRA Grp. L.L.C., 2011 WL 3901877, at *2 (D. Conn. Sept. 6, 2011). To state a

claim under section 1692d, a plaintiff must articulate “non-conclusory allegations about the debt

collector's allegedly harassing or abusive conduct.” Garcia v. Law Offices Howard Lee Schiff

P.C., 2017 WL 1230847, at *4 (D. Conn. Mar. 30, 2017).

       The gravamen of Peterson’s claim is that Wells Fargo reactivated the pre-petition

collection file and foreclosure case—which she claims should have been closed upon settlement

and payment of the pre-petition debt—to proceed with a foreclosure sale of the Kure Beach

Property based on a default in post-petition payments without initiating a new foreclosure action.

Peterson, however, fails to point to any authority or to otherwise adequately explain how that

conduct rises to the level of harassment, abuse, or oppression under 1692d; the conclusory


                                                13
         Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 14 of 18




allegations that the foregoing actions were oppressive and unfair do not suffice. 4 Critically,

moreover, Wells Fargo’s conduct differs in kind from the examples of statutorily proscribed

conduct set forth above. See Garcia v. Law Offices Howard Lee Schiff P.C., 2017 WL 1230847,

at *5 (D. Conn. Mar. 30, 2017) (“While the list is non-exclusive, the examples serve as a guide

for the Court in assessing the plausibility of Mr. Garcia's claims under Section 1692d”).

         For those reasons, even when drawing all reasonable inferences in Peterson’s favor,

Peterson has failed to state a plausible claim under section 1692d.


         2. Section 1692e

         Section 1692e bars the use of “any false, deceptive, or misleading representation or

means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The section includes a

non-exclusive list of sixteen prohibited practices, including: (1) “[t]he false representation of . . .

the character, amount, or legal status of any debt;” (2) “[t]he representation or implication that

nonpayment of any debt will result in the arrest or imprisonment of any person or the seizure,

garnishment, attachment, or sale of any property or wages of any person unless such action is

lawful and the debt collector or creditor intends to take such action;” and (3) “[t]he threat to take

any action that cannot legally be taken or that is not intended to be taken.” Id. It also includes a

catch-all provision that prohibits “[t]he use of any false representation or deceptive means to

collect or attempt to collect any debt or to obtain information concerning a consumer.” Id. A

communication is considered “false, deceptive, or misleading” if it is “open to more than one

reasonable interpretation, at least one of which is inaccurate.” Garcia, 401 F. Supp. 3d at 250




         4
           I note further that a settlement agreement does not “extinguish” a case docket number, contrary to
Peterson’s contention. Wells Fargo was free to pursue collection of the post-petition debt in the “old” case or in a
new case. Accordingly, it is of no moment that, following settlement, the post-petition debt was sought in the same
action as the pre-petition debt.

                                                         14
        Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 15 of 18




(cleaned up). The threshold question is “whether the hypothetical least sophisticated consumer

could reasonably interpret the representation in a way that is inaccurate.” Arias v. Gutman,

Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 135 (2d Cir. 2017) (cleaned up).

       In Cohen, the Second Circuit incorporated a materiality requirement into section 1692e;

in doing so, it explained that the requirement “furthers the dual purposes of the least

sophisticated consumer standard: the need to protect unsuspecting consumers from unscrupulous

debt collectors and the need to ensure that debt collectors are not held liable for unreasonable

misinterpretations of collection notice.” Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75,

85–86 (2d Cir. 2018). The action in question must therefore be “materially false or misleading”

in order to be actionable under the FDCPA. Id. at 85. The gravamen of the materiality inquiry is

whether the false statement would “frustrate a consumer's ability to intelligently choose his or

her response.” Id. at 86 (cleaned up). That is, communications and practices are materially

misleading if they “could mislead a putative-debtor as to the nature and legal status of the

underlying debt” or if they “could impede a consumer’s ability to respond to or dispute

collection.” Id. By contrast, “mere technical falsehoods that mislead no one are immaterial and

consequently not actionable” under section 1692e. Id. (citations and quotation marks omitted).

       In this case, even when drawing all reasonable inferences in Peterson’s favor and

construing the complaint liberally, the complaint fails to raise a plausible inference that Wells

Fargo’s communications could have materially misled the least sophisticated consumer. The

only aspect of the amended notice with which Peterson takes issue is the notice’s reference to the

pre-petition collection file and case numbers. The least sophisticated consumer, however, could

not have reasonably construed that reference as suggesting that Wells Fargo was disputing the

prior settlement agreement or otherwise seeking pre-petition debt. See Clomon v. Jackson, 988



                                                 15
        Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 16 of 18




F.2d 1314, 1319 (2d Cir. 1993) (“[C]ourts have consistently applied the least-sophisticated-

consumer standard in a manner that protects debt collectors against liability for unreasonable

misinterpretations of collection notices.”). If anything, the inclusion of those numbers would

have been viewed as a mere technical error that would have misled no one.

       Peterson, further, fails to adequately explain how pursuing the foreclosure in the initial

foreclosure case—and the concomitant failure to initiate a new foreclosure proceeding—was

materially false, deceptive, or misleading, or otherwise violative of FDCPA. Nor does Peterson

dispute that Wells Fargo was entitled to collect the debt; in fact, Peterson concedes that her debt

was in default post-petition. See Opp., Doc. No. 20, at 2 (“Plaintiff acknowledges in her

pleading that said debt was in default again post-petition because certain assets never

materialized.”).

       Because Peterson fails to plausibly allege that Wells Fargo’s actions could have misled a

consumer about the nature or legal status of the debt, or otherwise could have impeded a

consumer’s ability to respond to or dispute collection, the complaint fails to state a claim under

section 1692e. For those reasons, Peterson’s section 1692e claim is dismissed.


       3. Section 1692f

       Peterson’s section 1692f claim likewise fails. Section 1692f requires that a debt collector

“not use unfair or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §

1692f. It enumerates eight non-exhaustive examples of actionable conduct, including: (1) “[t]he

collection of any amount . . . unless such amount is expressly authorized by the agreement

creating the debt or permitted by law;” (2) “[t]he solicitation by a debt collector of any postdated

check or other postdated payment instrument for the purpose of threatening or instituting




                                                 16
            Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 17 of 18




criminal prosecution;” and (3) “[c]ausing charges to be made to any person for communications

by concealment of the true purpose of the communication.” Id.

        In Cicalo v. Hunt Leibert Jacobson, P.C., and more recently in Scheinman v. Glass &

Braus LLC, I dismissed a section 1692f claim because that the complaint did not tie specific

factual allegations to the claim. See 2017 WL 101302, at *3 (D. Conn. Jan. 10, 2017); 2020 WL

6875139, at *7 (D. Conn. Nov. 23, 2020). Peterson’s complaint suffers from that same defect; it

fails to set forth any separate allegations supporting a section 1692f claim. Peterson’s section

1692f claim is therefore dismissed.

         For all the foregoing reasons, Peterson’s claim arising under the FDCPA is dismissed.


    D. Remaining Counts

        “The exercise of supplemental jurisdiction is within the sound discretion of the district

court.” Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 117 (2d Cir. 2013)

(citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 349–50 (1988)). In determining whether

to exercise such jurisdiction, courts consider “the values of judicial economy, convenience,

fairness, and comity.” Id. (citing Carnegie Mellon Univ., 484 U.S. at 350). When “all federal

claims have been dismissed, the balance of factors will ‘usual[ly]’ point toward a declination.”

Id. (citing Carnegie Mellon Univ., 484 U.S. at 350 n.7).

        In this case, because all of the federal claims have been dismissed early in the action, I

decline to exercise supplemental jurisdiction over Peterson’s remaining state law claims.5 Those

claims are therefore dismissed without prejudice.




        5
           I note that Peterson only invokes 28 U.S.C. § 1331—federal question jurisdiction—as a basis for subject
matter jurisdiction.

                                                        17
        Case 3:20-cv-00781-SRU Document 22 Filed 03/17/21 Page 18 of 18




IV.    Conclusion

       For the foregoing reasons, Counts One and Two are dismissed with prejudice; the

remaining counts are dismissed without prejudice. Should Peterson seek to amend her

complaint to re-allege any of the counts that I dismissed without prejudice, she must file an

amended complaint within 28 days of this order. Failure to do so will result in the dismissal of

the case with prejudice.

       So ordered.

Dated at Bridgeport, Connecticut, this 17th day of March 2021.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                18
